IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60161
                         Summary Calendar



DAVE BARHAM,

                                         Plaintiff-Appellant,

versus

MISSISSIPPI APPRAISAL BOARD, and its Board Members in their
individual as well as official capacity; JAMES R. LAUGHLIN, JR.,
District 1, Corinth, Mississippi; J. FILO COATS, District 2,
Grenada, Mississippi; MARK S. BOUNDS, District 3, Madison,
Mississippi; ROBERT LACEY CROOK, II, District 4, Jackson,
Mississippi; JILL R. WALTERS, District 5, Wiggins, Mississippi;
ROBERT E. PRAYTOR, Ex Officio Administrator; WILLIAM R. MOON,
Deputy Director,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:99-CV-313-D-A
                       - - - - - - - - - -
                          August 9, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Dave Barham appeals the district court’s dismissal of his

civil rights action pursuant to 42 U.S.C. § 1983.   He argues that

the district court erred in holding that he failed to state a

claim on which relief could be granted and that the Attorney

General was not authorized to represent the defendants.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 00-60161
                                    -2-

       Having reviewed the parties’ briefs and the record, we agree

that Barham failed to state a claim.       He alleged only that the

defendants “have set a hearing and are going to fine and/or jail”

him.       Barham articulated no factual basis as to why such a

proceeding, assuming it would take place, would violate any of

the many constitutional rights he cites.        Nor does he explain why

the $2 million damage award he seeks would remedy not-yet-

inflicted harms.1

       We also reject Barham’s argument that the Mississippi

Attorney General could not represent the Board and its members.

Barham cites no authority for the proposition that a statutory

provision permissively allowing the Board to employ counsel

negates the Attorney General’s authority under Mississippi law to

defend suits brought against state boards and the members and

employees of those bodies.       See MISS. CODE ANN. § 7-5-1.   We do not

consider Barham’s argument regarding the appearance of private

counsel on behalf of some defendants because it is raised for the

first time on appeal.

       AFFIRMED.




       1
      Barham’s claim that the defendants conceded the factual
basis for his suit is untrue and irrelevant given the procedural
posture of the case. The defendants filed a motion to dismiss,
alleging that even if the facts alleged were true, Barham stated
no claim on which relief could be granted. This is standard
procedure under Fed. R. Civ. P. 12(b)(6).